El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La controversia que hoy ocupa nuestra atención nos brinda la oportunidad de expresarnos en torno al meca-nismo de emplazamiento establecido en la See. 3 de la Ley *500Núm. 2 de 17 de octubre de 1961 (32 L.RR.A. see. 3120) Particularmente, en cuanto dispone que:
Si no se encontrare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho quere-llado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. (Enfasis suplido.)
Veamos.
El 16 de febrero de 2000 Ivonne Lucero Cuevas presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una querella al amparo de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sees. 3118-3132), Ley de Procedimiento Sumario de Reclamaciones Laborales (en adelante Ley Núm. 2). En ella reclamó del San Juan Star Company (en adelante San Juan Star) el pago de seis mil dólares en concepto de comisiones devengadas y no paga-das, más la doble penalidad dispuesta por ley; setecientos cincuenta dólares como pago de unos gastos alegadamente adeudados en concepto de car allowance; una suma corres-pondiente a 178 horas de vacaciones acumuladas y no dis-frutadas ni pagadas; once mil quinientos dólares como compensación por despido sin justa causa, más las costas del procedimiento, y seis mil dólares en concepto de hono-rarios de abogados.(1)
*501El 27 de marzo de 2000 un alguacil auxiliar compareció a las facilidades del periódico The San Juan Star y allí entregó una copia de la demanda y de la orden de citación y emplazamiento a Roberto Ortiz Mariano. En la certifica-ción, al dorso de la copia del emplazamiento, colocó el nom-bre de éste y lo identificó como asistente del presidente. Mediante moción de 13 de abril de 2000, la querellante Lucero Cuevas solicitó del tribunal que, en virtud de lo dispuesto en la See. 3 de la Ley Núm. 2, ante, dictara sen-tencia en rebeldía contra el San Juan Star, en vista de que ésta no había sometido su contestación a la querella ni había solicitado prórroga para ello dentro del término dis-puesto por ley.
Así las cosas, el 18 de abril de 2000 el San Juan Star, sin someterse a la jurisdicción del tribunal, compareció ante dicho foro para impugnar el emplazamiento realizado, so-licitando su anulación por no haberse diligenciado en con-formidad con la legislación vigente. Acompañó a dicha so-licitud una declaración jurada de Sara De la Vega Ramos, quien aseguró ser la Asistente del Presidente del San Juan Star, en la que se expresaba que Roberto Ortiz Mariano era un empleado asalariado del periódico que ganaba un jornal de ocho dólares por hora. Aseveró, además, que éste no es ni ha sido miembro de la Junta de Directores del periódico, como tampoco oficial, agente de la corporación ni persona autorizada para recibir emplazamientos.
Tras varios trámites procesales, el 6 de octubre de 2000 el tribunal de instancia encontró válido el diligenciamiento del emplazamiento y dictó sentencia en rebeldía en contra de la peticionaria, declarando “ha lugar” la querella. Incon-forme con dicho dictamen, el 27 de octubre de 2000 el San Juan Star acudió mediante un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Alegó, en síntesis, que el tribunal no había adquirido jurisdicción sobre la quere-llada al no haberla emplazado a través de una persona con capacidad para representar a dicha corporación. En la al-*502ternativa, adujo que, ante la controversia de hechos en cuanto a la corrección del emplazamiento, el foro primario debió celebrar una vista evidenciaría para dilucidar ese aspecto, ello como medida cautelar y para evitar una vio-lación al debido proceso de ley que cobija a la parte querellada. Adujo, por último, que la partida de honorarios de abogados era excesiva.
El Tribunal del Circuito de Apelaciones, mediante sen-tencia emitida el 31 de agosto de 2001, confirmó el dicta-men del foro primario. Sostuvo que el diligenciamiento del emplazamiento se efectuó correctamente. En esencia, fun-damentó su dictamen en el caso León v. Rest. El Tropical, 154 D.P.R. 249, 250 (2001), interpretándolo a los efectos de que un tribunal adquiere jurisdicción sobre la persona de un patrono querellado, al amparo del procedimiento suma-rio que provee la Ley Núm. 2, supra, cuando el emplaza-miento de dicha querella se diligencia en el lugar donde trabaja el empleado querellante. Resolvió que, para eva-luar la corrección del emplazamiento no era necesario ce-lebrar una vista evidenciaría. Expresó, además, que ha-biéndose diligenciado el emplazamiento en las oficinas del San Juan Star a través de uno de sus empleados asalaria-dos, era forzoso concluir que el patrono fue debidamente notificado del procedimiento en su contra a tenor con las disposiciones de la citada Ley Núm. 2. Por otra parte, sos-tuvo que la querella presentada contenía hechos bien ale-gados y específicos en los que se reclamaba una suma lí-quida y exigible de tal modo que se justificaba el haber dictado sentencia en rebeldía en contra de la querellada. Por último, resolvió que la partida de honorarios de abo-gado no era punitiva, sino adecuada, por haberse concedido siguiendo la letra de la citada Ley Núm. 2 y dentro de lo establecido en el Art. 11(b) de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185k(b)).
Insatisfecha con la actuación del tribunal apelativo in-termedio, el San Juan Star acudió oportunamente —vía *503certiorari— ante este Tribunal, imputándole al foro apela-tivo intermedio haber errado, en lo pertinente:
... al autorizar el emplazamiento de una corporación a través de un empleado que nada tenía que ver con la gerencia o ad-ministración de la corporación violando su derecho al debido proceso de ley bajo la Sección 7 del Artículo II de la Constitu-ción de Puerto Rico y bajo la Decimocuarta Enmiendas [sic] de la Constitución de Estados Unidos.
... al asumir jurisdicción sobre The San Juan Star Company a pesar de que dicha parte demandada no fue emplazada de conformidad con la Ley de Reclamaciones Laborales por la vía sumaria ni con las Reglas de Procedimiento Civil y la legisla-ción vigente.
... al interpretar y aplicar incorrectamente la norma estable-cida por el Tribunal Supremo de Puerto Rico en León García v. Restaurante Tropical. Solicitud de certiorari, págs. 5-6.
Además, señaló que el Tribunal de Primera Instancia incidió
... al [no celebrar una vista evidenciaría] ante la controversia de hechos en lo que respecta a si The San Juan Star Company había sido o no correctamente emplazada ....
... al dictar sentencia sumaria en rebeldía a base de alegacio-nes conclusorias y determinaciones de derecho sin contar con prueba acreditativa de los hechos específicos al amparo de los cuales procedían los remedios reclamados.
... al imponer una suma excesiva de honorarios de abogado contra la parte demandada. Solicitud de certiorari, pág. 5.
El 30 de noviembre de 2001 expedimos el recurso. Con-tando con la comparecencia de ambas partes, y estando en posición de resolver el recurso presentado, procedemos a así hacerlo. Revocamos. Veamos por qué.
h-1
 A. Sabido es que la Ley Núm. 2, ante, establece un procedimiento sumario para los casos de reclamaciones instadas por obreros y empleados contra sus patronos por *504servicios prestados.(2) Ríos v. Industrial Optic, 155 D.P.R. 1 (2001); Berrios v. González et al., 151 D.P.R. 327 (2000); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 921 (1996). La creación de dicha pieza legislativa responde a una clara e inequívoca política pública establecida por el Estado que busca abreviar el procedimiento de forma que sea lo menos oneroso posible para el obrero. Ríos v. Industrial Optic, ante; Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999).
La naturaleza de este tipo de reclamación exige celeridad en su trámite para así lograr los propósitos legislativos de proteger el empleo, desalentar los despidos injustificados y proveerle al obrero despedido medios económicos para su subsistencia mientras consigue un nuevo empleo. Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000); Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999); Pinero v. A.A.A., 146 D.P.R. 890 (1998). Dicho procedimiento fue instituido en aras de remediar la desigualdad económica existente entre las partes al instarse una reclamación de este tipo. León v. Rest. El Tropical, ante; Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 691-692 (1965).
A tenor con esa finalidad, se incorporaron a dicha legis-lación varias disposiciones que resultan ser favorables para el obrero.(3) De este modo se pretendió agilizar el trá-*505mite judicial, evitando así que el patrono dilate innecesa-riamente el procedimiento judicial. Berrios v. González et al., ante.
Cónsono con lo anterior, hemos enfatizado que la médula y esencia del trámite fijado por dicha ley lo constituye, precisamente, el procesamiento sumario y la rápida disposición de la reclamación. Dávila, Rivera v. Antilles Shipping, Inc., ante; Rodríguez v. Syntex P.R., Inc., ante; Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886, 891 (1997); Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458, 460 (1986); Diaz v. Hotel Miramar Corp., 103 D.P.R. 314, 316 (1975). En vista de que la naturaleza sumaria del procedimiento constituye su característica esencial, hemos insistido en exigir su respeto, evitando que las partes desvirtúen dicho carácter especial y sumario. Ríos v. Industrial Optic, ante; Dávila, Rivera v. Antilles Shipping, Inc., ante; Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987). Desprovista de esa característica sumaria, resultaría un procedimiento ordinario más, incompatible con el mandato legislativo. Srio. del Trabajo v. J.C.Penney Co., Inc., ante, pág. 665; Resto Maldonado v. Galarza Rosario, ante, pág. 460.(4)
Ahora bien, a pesar del carácter sumario de la Ley Núm. 2, no fue la intención del legislador imponer un trámite procesal inflexible e injusto para el patrono querellado. Rivera v. Insular Wire Products Corp., ante, pág. 925. Ciertamente es norma reiterada que el carácter reparador de este procedimiento requiere que la ley sea interpretada liberalmente a favor del empleado. Ruiz v. *506Col. San Agustín, ante; Rodríguez v. Syntex P.R., Inc., ante; Piñero v. A.A.A., ante, pág. 903. Ello no obstante, la citada Ley Núm. 2 no puede ser interpretada ni aplicada en el vacío y, aun ante casos que parezcan ser iguales, en ocasio-nes los hechos de estos casos requerirán tratamientos dis-tintos en aras de conseguir un resultado justo. Ello se traduce a que en ocasiones aplicaremos una disposición en forma enérgica, y en otras seremos más flexibles. Valentín v. Housing Promoters, Inc., 146 D.P.R. 712, 716 (1998); Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982).
“[E]l procedimiento sumario no es, ni puede ser, una carta en blanco para la concesión de remedios.” (Enfasis suplido.)(5) Si bien no se debe menoscabar el propósito reparador y protector que persigue la ley, es menester recordar que resulta “esencial brindarle al patrono las oportunidades básicas del debido proceso de ley para defender sus derechos [adecuadamente].” (Enfasis suplido.) Rivera v. Insular Wire Products Corp., ante, pág. 922. Véanse: Hernández v. Espinosa, 145 D.P.R. 248, 270 (1998); A. Acevedo Colom, Legislación protectora del trabajo comentada, 7ma ed. rev., San Juan, Ramallo Print, 2001, págs. 377-378.
B. En el presente caso se cuestiona la adecuacidad del emplazamiento efectuado al San Juan Star. En vista de que el derecho a un debido proceso de ley juega un papel fundamental en dicha controversia, resulta necesario ex-presarnos brevemente al respecto.
La See. 7, Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, al igual que las Enmiendas V y XIV de la Constitución de Estados Unidos, garantizan que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley. Art. II, *507See. 7, Const. E.L.A., ante. El debido proceso de ley exige que al demandado se le notifique adecuadamente de la re-clamación en su contra y que, además, se le brinde la opor-tunidad de ser oído antes de que se adjudiquen sus derechos. Véanse: Álvarez v. Arias, 156 D.P.R. 352 (2002); León v. Rest. El Tropical, ante; Ind. Siderúrgica v. Thyssen Steel Caribbean, 114 D.P.R. 548, 559 (1983). El mecanismo para cumplir con esta exigencia constitucional lo es el emplazamiento. León v. Rest. El Tropical, ante; Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986).
El emplazamiento es el mecanismo procesal mediante el cual el tribunal hace efectiva su jurisdicción sobre la persona del demandado. First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901, 913 (1998); Peguero v. Hernández Pellot, 139 D.P.R. 487, 494 (1995). Hemos ex-presado, reiteradamente, que la citación o emplazamiento representa el paso inaugural del debido proceso de ley que hace viable el ejercicio de la jurisdicción judicial y su adulteración constituye una flagrante violación al trato justo. Álvarez v. Arias, ante; Acosta v. Marietta Services ABC, Inc., 142 D.P.R. 927, 931 (1997); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 138. Es por ello que los requisitos para emplazar, conforme a la ley o a las reglas de procedimiento, deben cumplirse estrictamente. De otro modo, el tribunal estará impedido de actuar sobre la persona del demandado. Álvarez v. Arias, ante; Rivera v. Jaume, 157 D.P.R. 562 (2002); Rodríguez v. Nasrallah, ante, pág. 99.
Consistentemente hemos señalado que toda sentencia dictada contra un demandado que no ha sido emplazado o notificado conforme a derecho es inválida y no puede ser ejecutada.(6) Álvarez v. Arias, ante. Se trata de *508un caso de nulidad radical por imperativo constitucional. Calderón Molina v. Federal Land Bank, 89 D.P.R. 704, 709 (1963). En virtud de ello se ha dicho que
[u]na sentencia dictada sin tal notificación y oportunidad carece de todos los atributos de una determinación judicial; es una usurpación y opresión judicial y nunca puede ser soste-nida donde la justicia administra justicieramente. Cuevas Se-garra, op. cit., pág. 138.
f — I i — H h-1
En el caso de autos está en controversia la corrección del emplazamiento que se le hizo al San Juan Star al amparo de la citada Ley Núm. 2.
El peticionario San Juan Star sostiene que la See. 3 de la Ley Núm. 2, ante, no puede interpretarse a los efectos de que se permite emplazar al patrono a través de cualquier persona que se encuentre en el lugar de trabajo, sino que, claramente, dispone que el emplazamiento debe efectuarse mediante una persona que represente al patrono. En virtud de ello alega que, en la medida en que la persona que reci-bió el emplazamiento no era miembro de la Junta de Directores, oficial, agente ni persona autorizada para recibir el emplazamiento, el diligenciamiento se efectuó defectuosamente. Por tal razón, aduce que la sentencia en rebeldía dictada en su contra violó su debido proceso de ley. Sostiene, además, que al existir una controversia de he-chos en cuanto a la corrección del diligenciamiento debió, al menos, celebrarse una vista evidenciaría para dilucidar dicho asunto. Por su parte, la querellante recurrida sos-tiene que el emplazamiento efectuado en las oficinas del patrono querellado a través de un empleado de éste, fue válido y constituyó notificación suficiente para el patrono. El Tribunal de Circuito de Apelaciones avaló dicha postura *509y utilizó como fundamento principal el caso León v. Rest. El Tropical, ante.
La See. 3 de la Ley Núm. 2, ante, en lo pertinente, dispone que:
El alguacil o una persona particular diligenciará la notifica-ción del secretario del tribunal al querellado. Si no se encon-trare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. Si el querellado no pudiera ser emplazado en la forma antes dis-puesta se hará su citación de acuerdo con lo que dispongan las Reglas de Procedimiento Civil para esos casos. (Enfasis suplido.) 32 L.P.R.A. see. 3120.
Del texto de la referida sección se desprende que se pro-veen tres alternativas de emplazamiento para tres situa-ciones distintas. En primer lugar, se dispone para los casos en que sea posible emplazar personalmente al patrono querellado. En segundo lugar, provee para aquellas ocasio-nes en que no se encuentre al patrono, en cuyo caso se dili-genciará el emplazamiento en cualquier persona que lo represente. Por último, permite emplazar conforme a lo dis-puesto en las Reglas de Procedimiento Civil cuando no sea posible hacerlo en las dos situaciones anteriores.
Siendo el patrono, en el presente caso, una corporación, forzoso es concluir que nos encontramos ante la segunda situación descrita anteriormente. Ello debido a que, al no tratarse de una persona natural, resulta inadecuado refe-rirnos a la posibilidad de un emplazamiento personal. Es en ese escenario en el que enfocamos nuestro análisis.
Ciertamente, el mecanismo de emplazamiento establecido por la citada Ley Núm. 2 es amplio y especial, creado para cumplir con el propósito del legislador de establecer un medio rápido y eficiente a través del cual el obrero pueda notificarle al patrono sobre su reclamación laboral. León v. Rest. El Tropical, ante. No obstante lo an*510terior, no podemos perder de vista que del propio texto que hemos transcrito surgen dos elementos o componentes para el emplazamiento del patrono cuando éste no puede ser emplazado personalmente. El primero de estos componen-tes se refiere al lugar donde se permitirá el emplazamiento. A tales efectos, dispone una amplia gama de lugares donde se podrá efectuarlo el mismo, a saber: en la fábrica, taller, establecimiento, finca, sitio en el que se realizó el trabajo que dio origen a la reclamación, oficina o residencia. El otro componente se refiere a la persona que podrá recibir el emplazamiento, de tal forma que éste cons-tituya notificación suficiente para el patrono. A esos fines la ley dispone que se diligenciará la orden en la persona que en cualquier forma represente al querellado.
Es precisamente ese último componente el punto neu-rálgico de la presente controversia. ¿Procede que adopte-mos la interpretación de la recurrida en cuanto plantea que la ley permite diligenciar el emplazamiento a través de cualquier persona después que se encuentre en uno de los lugares permitidos por ley para llevarlo a cabo, o, por el contrario, debemos entender que la ley exige que la persona a quien se le entregue el emplazamiento posea, al menos, cierta capacidad para representar al patrono? No hay duda que la interpretación que adoptemos no puede frustrar el carácter sumario y el propósito reparador que persigue la ley. Ahora bien, ese propósito no nos puede lle-var a una interpretación que violente el derecho constitu-cional de la otra parte a un debido proceso de ley.
Es importante destacar que del texto de la ley surge el elemento de representación; ello en vista de que el legisla-dor no se limitó a decir que el diligenciamiento se haría en cualquier persona, sino que dispuso que se efectuaría en la persona que en cualquier forma represente a dicho querellado. Por lo tanto resulta necesario abundar en torno a dicho concepto.
Ser representante de alguien ha sido definido *511como “la persona que en virtud de una autorización legal o convencional, actúa en nombre de otra, ejerciendo prerro-gativas jurídicas de ésta”. J.A. Garrone, Diccionario Jurí-dico, Buenos Aires, Ed. Abeledo-Perrot, 1988, T. III, pág. 291. También se ha dicho que constituye la “[institución en virtud de la cual una persona puede realizar un acto jurídico por otra ocupando su lugar”. R. de Pina Vara, Dic-cionario de Derecho, 13ra ed., México, Ed. Porrúa, 1985, pág. 428. Es obrar en nombre de otra o sustituir a una persona en cuyo nombre se actúa. G. Cabanellas, Dicciona-rio enciclopédico de derecho usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1986, T. VII, págs. 156 y 161.
Ahora bien, en vista de que la Ley Núm. 2, ante, no define qué personas poseen capacidad para representar al patrono a los fines de recibir el emplazamiento, es menester acudir a otras disposiciones legislativas análogas que nos sirvan de ayuda para imprimirle un significado razonable a dicho concepto. Ello lo hacemos en virtud de lo establecido en el Art. 18 del Código Civil de Puerto Rico, que dispone que
[l]as leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro. 31 L.P.R.A. sec. 18.
A tales efectos, y considerando que el patrono en el presente caso es una corporación, cabe hacer referencia al método dispuesto para emplazar a las corporaciones en las Reglas de Procedimiento Civil y en la Ley General de Corporaciones, así como a su jurisprudencia interpretativa. La Regla 4.4(e) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que se emplazará
[a] una corporación ... entregando copia del emplazamiento y de la demanda a un oficial, gerente administrativo o agente general, o cualquier otro agente autorizado por nombramiento *512o designado por ley para recibir emplazamientos. (Énfasis suplido.)
Por su parte, la Ley General de Corporaciones, Ley Núm. 144 de 10 de agosto de 1995, en su Art. 12.01(a), dispone, en lo pertinente, que:
(a) Se emplazará a cualquier corporación organizada en el Estado Libre Asociado entregando personalmente una copia del emplazamiento a cualquier oficial o director de la corpora-ción en el Estado Libre Asociado, o al agente inscrito de la corporación en el Estado Libre Asociado, o dejándola en el do-micilio o residencia habitual de cualquier oficial, director o agente inscrito (si el agente inscrito es un individuo) en el Estado Libre Asociado, o en la oficina designada u otra sede de negocios de la corporación en el Estado Libre Asociado. 14 L.P.R.A. sec. 3126(a).
De las disposiciones anteriormente citadas se puede apreciar que, a diferencia de la Ley Núm. 2, ante, éstas disponen específicamente quiénes representan a la corpo-ración a los fines de diligenciar el emplazamiento. Entre ellos se menciona que es adecuado efectuarlo a través de un oficial, director, gerente administrativo, agente general o cualquier agente designado por nombramiento o por ley para recibir el emplazamiento. En ese sentido es preciso notar que estas disposiciones no dejan la puerta abierta para permitir el emplazamiento de una corporación a tra-vés de cualquier persona. Es evidente que, para que la no-tificación hecha a la corporación sea válida y suficiente, se requiere que el emplazamiento se realice a través de per-sonas que, por su posición o funciones, ostenten cierto grado de autoridad o capacidad para representar a la corporación. Esto es, el denominador común en relación con las personas designadas para recibir los emplazamientos lo es el elemento de representatividad.
Cónsono con lo anterior, hemos expresado que el debido proceso de ley exige que el método de notificación utilizado ofrezca una probabilidad razonable de informarle *513al demandado sobre la acción entablada en su contra. Quiñones Román v. Cía. ABC, 152 D.P.R. 367 (2000); Márquez Resto v. Barreto Lima, 143 D.P.R. 137, 143-144 (1997). Es-pecíficamente se ha establecido que con relación a las per-sonas a través de las cuales se puede emplazar a una cor-poración, éstas deben estar en “una posición de suficiente responsabilidad como para que una persona razonable pueda presumir que transmitirá o remitirá a sus superio-res cualquier emplazamiento y demanda”. Quiñones Román v. Cía. ABC, ante, págs. 379-380.(7) En el caso citado anteriormente se entendió que el emplazamiento realizado a través de un gerente operacional de un Supermercado Pueblo de Yauco constituyó notificación adecuada del pleito instado contra el patrono demandado que, en ese caso, era una corporación foránea que operaba la cadena de Super-mercados Pueblo a través de toda la isla.
Por otro lado, en Hach Co. v. Pure Water Systems, Inc., 114 D.P.R. 58, 63 (1983), establecimos que para determinar si una persona es apta para recibir un emplazamiento dirigido a una corporación hay que tomar en cuenta los deberes, las funciones y la autoridad de dicha persona. (8) Resolvimos en dicho caso que el emplazamiento efectuado a través de una secretaria de la oficina, quien no conocía la dirección ni el teléfono de los oficiales y directores de la compañía, es insuficiente. En Pou v. American Motors Corp., 127 D.P.R. 810, 824 (1991), entre otras cosas, expresamos que como el que había recibido el emplazamiento no era empleado, funcionario ni oficial de las *514compañías demandadas no podía ser considerado como agente, gerente administrativo o agente general para pro-pósitos de recibir emplazamientos sin que se hubiese de-mostrado que ostentaba tal autoridad.
No es necesario que la autoridad de la persona se extienda sobre la totalidad del negocio del patrono, sino que lo verdaderamente decisivo es la naturaleza de la relación entre las partes. Véase United F.M.Co., Inc. v. Tribunal Superior, 96 D.P.R. 362, 369 (1968). Ello, a su vez, se determinará mediante un análisis de los hechos, examinando la autoridad que esa persona tenga dentro de la organización. Id., pág. 370.
En resumen, tenemos que cuando la parte demandada en un caso ordinario sea una corporación, el emplazamiento de ésta no podrá efectuarse a través de cualquier persona.(9) Aquel que reciba el emplazamiento deberá tener cierto grado de capacidad para representar a la corporación. A tales efectos, los tratadistas Charles Wright y Arthur Miller, citando con aprobación jurisprudencia norteamericana, han expresado:
The rational of all rules for service of process on corporations is that service must be made on a representative so integrated with the corporation served as to make it a priori supposable that he will realize his responsibility and know what he should do with any legal papers served on him.(10)
Ciertamente, aunque la anterior normativa —aplicable a casos de demandas ordinarias presentadas contra corpo-raciones— no es enteramente aplicable a los casos presen-tados al amparo de la Ley Núm. 2, ante, resulta pertinente *515e ilustrativa y nos permite imprimirle a la antes transcrita See. 3 de la Ley Núm. 2 un significado razonable. Ello a tono con las exigencias del debido proceso de ley para los casos en que el patrono querellado sea una corporación. De hecho, si examinamos nuestra jurisprudencia interpreta-tiva de la Ley Núm. 2, observamos una tendencia a utilizar estándares similares a los aplicables al amparo de las Re-glas de Procedimiento Civil y la Ley General de Corpora-ciones para determinar si el emplazamiento a una corpo-ración querellada es o no válido.
En Srio. del Trabajo v. Mayagüez O.M. Club, 105 D.P.R. 279 (1976), se llevó a cabo el emplazamiento a través de un ex presidente del club. El patrono querellado impugnó la jurisdicción del tribunal aduciendo que dicha persona no podía recibir emplazamientos a nombre suyo. El tribunal de instancia dejó sin efecto la sentencia dictada en su contra al entender que el emplazamiento fue defectuoso. Ex-pidió un nuevo emplazamiento que le fue entregado al con-table de la entidad. El patrono impugnó este nuevo emplazamiento y el foro de instancia volvió a expedir otro emplazamiento el cual fue entregado al presidente del club. En lo pertinente, este Tribunal resolvió que, al amparo de la See. 3 de la Ley Núm. 2, ante, el querellado fue empla-zado debidamente por lo menos cuando se le notificó la demanda y la citación al contable y luego a su presidente, íd., pág. 284.(11) En León v. Rest. El Tropical, ante, resolvi-mos que un tribunal adquiere jurisdicción sobre un pa-trono querellado, al amparo de las disposiciones de la Ley Núm. 2, ante, cuando el emplazamiento se diligencia a tra-vés de la administradora del lugar donde trabaja el empleado. Debe enfatizarse el hecho de que la administra-dora era también directora y oficial de la corporación.
*516Resulta evidente que, a pesar del carácter expedito y reparador de la Ley Núm. 2, ante, y de la amplitud del mecanismo de emplazamiento allí dispuesto, la normativa correcta a utilizar en esta clase de casos es que dicho emplazamiento se efectúe a través de una persona que tenga, al menos, cierto grado de autoridad para recibir el emplazamiento en representación del patrono.
De todo lo anterior se desprende que la contención de la recurrida, avalada por el foro intermedio apelativo, a los efectos de que el emplazamiento al amparo de la Ley Núm. 2 es suficiente si se diligencia en cualquier persona des-pués que se haga en el lugar de trabajo del patrono, es errónea. Su posición es producto de una equivocada inter-pretación del caso León v. Rest. El Tropical, ante. En el referido caso calificamos como válido el emplazamiento realizado a la compañía, no sólo porque se diligenció en el lugar de trabajo del patrono, sino, además, porque se hizo a través de la administradora, persona que claramente “re-presentaba” al patrono en dicho lugar. Esto es, se cumplie-ron los dos elementos de lugar y de persona apta para reci-bir el emplazamiento, que, repetimos, contempla la See. 3 de la Ley Núm. 2, ante, para el emplazamiento del patrono querellado cuando éste no puede ser emplazado personalmente.(12)
Interpretar, de forma contraria, la See. 3 de la Ley Núm. 2, ante —esto es, a los efectos de que el emplazamiento al patrono pueda ser diligenciado a través de cualquier persona— sería imprimirle a éste un significado muy amplio en clara contravención con los postulados del debido pro-ceso de ley.
Reiteramos hoy el carácter reparador y expedito del procedimiento establecido bajo la Ley Núm. 2, ante, así *517como también el enfoque proteccionista en beneficio del obrero que ésta persigue, pero esa postura no puede tener el efecto de privar a la otra parte de un debido proceso de ley. Esto es, a la parte querellada al menos debe dársele la oportunidad de ser notificada adecuadamente del pleito en su contra de tal manera que exista una probabilidad razo-nable de que éste será informado de la existencia del mismo para que así pueda defenderse de la querella. Siendo éste un procedimiento sumario, de términos cortos y de consecuencias adversas inmediatas para el patrono, la notificación adecuada de la reclamación en su contra es un derecho básico que se le debe asegurar a éste.
Si bien en Srio. del Trabajo v. Mayagüez O.M. Club, ante, pág. 284, refiriéndonos al mecanismo de emplazamiento de la citada Ley Núm. 2, expresamos que “no podemos permitir que el juego de los tecnicismos le niegue [al obrero] su día en corte”, es importante aclarar que el derecho a un debido proceso de ley no es un tecnicismo legal que puede ser soslayado, sino una garantía constitucional que debemos salvaguardar. En virtud de lo antes expuesto, resolvemos que la terminología de la Ley Núm. 2, ante, a los efectos de que “se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado”, establece un requisito mínimo de representatividad para que el emplazamiento del patrono sea válido.
Ahora bien, considerando que el emplazamiento dispuesto en esta ley fue especial, en sintonía con el propósito reparador y sumario que la inspiró no podemos limitar el grupo de personas aptas para recibir el emplazamiento a aquellas únicamente señaladas en las Reglas de Procedimiento Civil o en la Ley General de Corporaciones. Por lo tanto, bajo la Ley Núm. 2, ante, el emplazamiento al patrono querellado que no pueda ser emplazado personalmente, no sólo se podrá efectuar a través de un director, oficial, administrador, gerente administrativo, agente ge*518neral, agente inscrito o designado por ley o nombramiento, sino también a través de cualquier persona que por su puesto, funciones, deberes, autoridad o relación con el pa-trono ostente capacidad para representarlo en la fábrica, taller, establecimiento, finca, sitio en que se realizó el tra-bajo que dio origen a la reclamación, oficina o residencia; esta determinación se deberá hacer caso a caso.
De este modo, establecemos una norma flexible en cuanto a las personas aptas para recibir el emplazamiento pero sin llegar al extremo de permitir que se efectúe a tra-vés de cualquier persona, lo cual atentaría contra el debido proceso de ley y con el propio texto de la ley que exige un requisito mínimo de representatividad.(13)
IV
Lo antes expresado no resuelve totalmente la controver-sia planteada en el caso. Un examen de los autos refleja que, en efecto, existe una controversia de hechos en tomo a la corrección del emplazamiento efectuado. Esto es, la infor-mación que surge de los documentos que obran en el expe-diente es insuficiente para poder evaluar si el emplaza-miento llevado a cabo en el presente caso fue diligenciado en una persona apta para representar al patrono en el lugar de trabajo. Lo único que tenemos es la declaración jurada de la Sra. Sara De la Vega Ramos que se acompañó a la moción en la que se solicitó la anulación del emplazamiento, presen-tada por el patrono querellado, de donde surge que, alega-damente, la persona emplazada no era miembro de la Junta de Directores del periódico, oficial, agente ni persona *519autorizada para recibir el emplazamiento. En esa declara-ción, además, se alega que dicha persona era un mero em-pleado asalariado del patrono.
Es preciso recordar que el ejercicio de defensas válidas por parte de un querellado en una acción bajo el procedimiento sumario de la Ley Núm. 2, ante, es una circunstancia que los tribunales de instancia deben tomar en consideración antes de llegar a determinaciones que, por su naturaleza, conllevan consecuencias funestas para esa parte. Román Cruz v. Díaz Rifas, ante, pág. 506. No se puede despachar livianamente un planteamiento dirigido a la falta de jurisdicción del tribunal sobre la persona del querellado bajo un procedimiento de esta naturaleza. “Como regla general una buena defensa debe siempre inclinar la balanza a favor de una vista en los méritos ....” Id., pág. 507. Es menester recalcar que los tribunales no somos meros autómatas y que el proceso de formar conciencia judicial exige la comprobación de cualquier aseveración mediante prueba. A tales efectos, hemos reiterado que el tribunal deberá celebrar las vistas que crea necesarias y adecuadas. Ruiz v. Col. San Agustín, ante; Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 817 (1978).
En el presente caso hay controversia en torno a la co-rrección del emplazamiento efectuado. Existe una necesi-dad real de determinar si el Sr. Roberto Ortiz Mariano, en quien se diligenció el emplazamiento, poseía o no capaci-dad para representar al patrono en el lugar de trabajo. Sólo así podrá concluirse si la notificación del pleito a tra-vés de éste fue adecuada. La comparecencia especial que hizo el patrono querellado ante el tribunal de instancia, sin someterse a su jurisdicción, alegando falta de jurisdicción sobre su persona bajo el procedimiento sumario de la Ley Núm. 2, ante, amerita la celebración de una vista, luego de la cual el tribunal de instancia deberá decidir si el empla-zamiento es, o no, válido en derecho.
*520V
Por los fundamentos antes expuestos, procede revocar la sentencia emitida por el Tribunal de Circuito de Apelaciones. Devolvemos el caso al Tribunal de Primera Instancia, el cual deberá celebrar una vista evidenciaría en la cual se dilucidará la corrección y validez del emplaza-miento realizado en el presente caso. Esto es, debe determi-narse si de acuerdo con lo aquí establecido, la persona que recibió el emplazamiento tenía, o no, facultad para repre-sentar al patrono querellado. En armonía con el procedi-miento sumario contemplado en la citada Ley Núm. 2, or-denamos que la referida vista sea señalada para la fecha más próxima posible. (14)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fus-ter Berlingeri disintió sin opinión escrita. La Juez Aso-ciada Señora Naveira de Rodón no intervino.

 En síntesis, la recurrida alegó en su querella que trabajó para el San Juan Star Company (en adelante San Juan Star) sujeta a un contrato por tiempo indeter-minado desde mayo de 1994 hasta el 16 de julio de 1999. Sostuvo que se vio obligada a renunciar como consecuencia de la actuación de la querellada al incumplir reite-radamente con su obligación de pagarle comisiones, reembolsarle gastos de auto y al no reconocerle el derecho a acumular y disfrutar de licencia por vacaciones. Adujo, además, que la querellada le redujo injustificada e indebidamente sus clientes afec-tando la posibilidad de cobrar comisiones y que desató una actitud “amenazante, humillante y de imputaciones falsas en su contra creándole un ambiente hostil de trabajo”, que unido a lo demás “no le dejaron otra alternativa que tener que renun-ciar a su empleo”. Querella, Apéndice de la petición de certiorari, págs. 1-2.


 La Sec. 1 de dicha ley dispone que el procedimiento sumario estará disponi-ble para todo obrero que reclame de su patrono cualquier derecho o beneficio, cual-quier suma por concepto de compensación por trabajo o labor realizados para dicho patrono, o por compensación en caso de que el obrero haya sido despedido sin justa causa. 32 L.P.R.A. see. 3118. Del mismo modo, estará disponible en aquellas instan-cias en que la Legislatura lo haya dispuesto expresamente en otras leyes protectoras de los trabajadores. Véase R. Delgado Zayas, Manual Informativo de legislación pro-tectora del trabajo de Puerto Rico, San Juan, [s. Ed.], 2001, pág. 351.


 Algunas de estas disposiciones son: términos cortos para contestar la quere-lla; criterios estrictos para conceder una prórroga para contestar la querella; un mecanismo especial para el emplazamiento del patrono; obligación de hacer una sola alegación responsiva; limitaciones en el uso de mecanismos de descubrimiento de prueba; criterios para la aplicación de las Reglas de Procedimiento Civil; prohibición de demandas o reconvenciones contra el obrero querellante; facultad del tribunal para dictar sentencia en rebeldía cuando el patrono querellado no cumple con los términos para contestar la querella; mecanismos de revisión y ejecución de las sen-*505tencias y embargo preventivo. Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000); Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999); Santiago v. Palmas del Mar Properties, Inc., 143 D.P.R. 886, 892 (1997); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 921 (1996).


 Véase, además, A. Acevedo Colom, Legislación protectora del trabajo comen-tada, 7ma ed. rev., San Juan, Ramallo Print, 2001, pág. 377.


 Véanse: Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000); Hernández v. Espinosa, 145 D.P.R. 248, 271 (1998); Rivera v. Insular Wire Products Corp., ante, pág. 928; Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 324 (1975).


 Tal postura ha sido igualmente sostenida en la jurisdicción norteamericana. A los efectos se ha manifestado: “a failure to provide the defendant with proper notice of the action and an opportunity to be heard will subject a judgement to collateral attack.” 4A Wright and Miller, Federal Practice and Procedure: Civil 3d *508See. 1074, pág. 357 (2002). Del mismo modo, se ha comentado: “[i]f a defendant is not properly served, any subsequent judicial proceedings with regard to that defendant are invalid.” 1 Moore’s Federal Practice 3d Sec. 4.03Í21 (1997).


 Véase Wright and Miller, ante, See. 1103. Atono con lo anterior, estos trata-distas también comentan que: “[i]n the case of service on a corporation, delivery to an officer or agent whose position in the organization indicates that there is a high probability that papers will reach those persons in the organization responsible for protecting the firm’s interests in the litigation is sufficient.” Wright and Miller, ante, Sec. 1074, págs. 362-363.


 Véase, además, Ríos v. Niagara Mach. and Tools Works, 86 F.R.D. 383, 386 (1980).


 “Thus, service of process in a corporate employee who lacks authority to accept service on behalf of the corporation renders service invalid.
“In assessing whether a particular person is an agent authorized to accept service for a corporation, a court will consider the level of authority granted to that individual within the corporation.” Moore’s Federal Practice, ante, Sec. 4.53[2][c].


 Wright and Miller, ante, Sec. 1101, pág. 563.


 Véanse, además, Ruiz v. Col. San Agustín, ante, en el que se emplazó a la querellada a través de la directora del colegio, y Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997), en el cual se diligenció el emplazamiento a través del gerente de contabilidad de la compañía querellada.


 Cabe señalar que en el referido caso la validez del emplazamiento no sólo fue evaluada a la luz de la Ley Núm. 2, ante, sino que también la examinamos a tenor con los principios del debido proceso de ley y las Reglas de Procedimiento Civil.


 Coincidimos con la preocupación expuesta por la parte peticionaria cuando plantea que el permitir que se emplace a una corporación querellada a través de cualquier persona, obviando el requisito de representatividad, “expone a esas enti-dades a estar a merced de que cualquier persona, con interés o sin interés, con responsabilidad o sin responsabilidad!,] con lealtad o sin lealtad, con o sin facultad para obligar a la corporación, pueda exponer por no dar curso oportuno a notificacio-nes judiciales a severas sanciones civiles o hasta criminales”. Véase Alegato de soli-citud de certiorari, pág. 9.


 En vista de que es preciso determinar si el tribunal adquirió jurisdicción sobre la persona del patrono querellado mediante el emplazamiento efectuado, nos abstenemos de resolver los últimos dos errores señalados por la peticionaria en esta etapa de los procedimientos.